Campbell, C. J.,
delivered the opinion of the court.
The only question presented by this appeal is as to the action of the court below in sustaining Martin’s demurrer to the cross-bill of the appellant, and that was correct, because the cross-bill does not contain any cause of action. It shows that the appellant apprehends that he may at a future day have a cause of action against Martin, but it is not allowable to make that the foundation of a present suit. If the appellant had the right to maintain an original bill against Martin by reason of the matters embraced in' this litigation, he might maintain a cross-bill, but, as stated, it does not appear that he had any right of action when he exhibited his cross-bill.
Decree affirmed.